422 F.2d 1333
Cecile M. VARGA, Appellant,v.UNITED STATES of America, Appellee.
No. 13669.
United States Court of Appeals, Fourth Circuit.
Argued March 6, 1970.
Decided April 9, 1970.

Appeal from the United States District Court for the Eastern District of Virginia, at Newport News; Walter E. Hoffman, Judge.
Israel Steingold, Norfolk, Va. (Steingold, Steingold & Chovitz, Norfolk, Va., and Charles Henry Gordon, Hampton, Va., on the brief), for appellant.
Roger T. Williams, Asst. U. S. Atty. (Brian P. Gettings, U. S. Atty., on the brief), for appellee.
Before HAYNSWORTH, Chief Judge, and BRYAN and CRAVEN, Circuit Judges.
PER CURIAM:


1
This medical malpractice case presents factual issues, which the findings of the District Court resolved. We cannot say the findings are clearly erroneous within the meaning of Rule 52 F.R.Civ.P.


2
Affirmed.